Citation Nr: 1530370	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  09-36 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to April 1, 2007, for the award of additional compensation paid for L.D.C. (the Veteran's dependent spouse), E.D.E., R.E.N.W., and M.D.W. (the Veteran's dependent stepchildren), and A.J.C. (the Veteran's dependent child).  

2.  Entitlement to an effective date prior to August 1, 2007, for the award of additional compensation paid for A.A.C., the Veteran's dependent child.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to March 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The May 2008 administrative decision granted additional compensation for L.D.C., E.D.E., R.E.N.W., M.D.W., A.J.C., and A.A.C..  The payment start date for L.D.C., E.D.E., R.E.N.W., M.D.W., and A.J.C. was April 1, 2007, and the payment start date for A.A.C. was August 1, 2007.  A notice of disagreement with the effective dates was received in July 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in September 2009. 


FINDINGS OF FACT

1.  The January 2003 administrative decision that denied entitlement to dependency compensation for L.D.C., E.D.E., R.E.N.W., and M.D.W. is final.

2.  The Veteran filed informal claims for dependency benefits for L.D.C., R.E.N.W., M.D.W., and A.J.C. on December 21, 2006.

3.  The Veteran filed a claim for dependency benefits for E.D.E. on March 19, 2007.

4.  A.A.C. was born on July [redacted], 2007, and the Veteran filed a claim for dependency benefits within one year of his birth.

5.  Entitlement to dependency benefits for L.D.C., E.D.E., R.E.N.W., and M.D.W. arose upon L.D.C.'s marriage to the Veteran on September [redacted], 2002.

6.  Entitlement to dependency benefits for A.J.C. arose with her birth on September [redacted], 2003.

7.  The effective date of the Veteran's qualifying, 30 percent disability rating was March 29, 2002.  

8.  The Veteran's award commenced on April 1, 2002.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of December 21, 2006, but no earlier, for the award of additional compensation for the Veteran's dependent spouse have been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2014).

2.  The criteria for assignment of an effective date of December 21, 2006, but no earlier, for the award of additional compensation for R.E.N.W. and M.D.W., the Veteran's dependent stepchildren, have been met.  38 U.S.C.A. §§ 1115, 1135, 5110(f),(n) (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.210, 3.401 (2014).

3.  The criteria for assignment of an effective date of December 21, 2006, but no earlier, for the award of additional compensation for A.J.C., the Veteran's dependent child, have been met.  38 U.S.C.A. §§ 1115, 1135, 5110(f),(n) (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.401 (2014).

4.  The criteria for assignment of an effective date of March 19, 2007, but no earlier, for the award of additional compensation for E.D.E., the Veteran's dependent stepchild, have been met.  38 U.S.C.A. §§ 1115, 1135, 5110(f),(n) (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.210, 3.401 (2014).

5.  The criteria for assignment of an effective date of July 3, 2007, but no earlier, for the award of additional compensation for A.A.C., the Veteran's dependent child, have been met.  38 U.S.C.A. §§ 1115, 1135, 5110(f),(n) (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's effective date claims on appeal, no notice is necessary because the outcome of these issues depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by a failure to provide VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  

In this case, Board is granting effective dates that are earlier than those that were already assigned, but later than the 2002 effective dates that the Veteran has requested.  To the extent that the Veteran is requesting a 2002 effective date, such is precluded as a matter of law.  Therefore, VCAA notice is not necessary in this case.  

II.  Dependency Compensation

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  See 38 U.S.C.A. § 1115.  The effective date of an award of additional compensation for dependents based on the establishment of a 30 percent or more rating will be the latest of the following dates: (1) date of claim for dependency; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b). 

The Board will evaluate the Veteran's claims for each of the dependents at issue according to the above criteria.

A.  Date of Claim for Dependency  

The 'date of claim' for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).

1.  Claim for E.D.E.

There are two potential dates of claim for the claim for E.D.E..  The first of these is October 18, 2002, and the second is March 19, 2007.  

On October 18, 2002, the Veteran submitted his certificate of marriage to L.D.C., birth certificates of E.D.E., R.E.N.W., and M.D.W., and Social Security cards of all four dependents.  He requested that they be added to his Chapter 31 benefits.  (The Board notes that A.J.C. and A.A.C. had not yet been born and, therefore, claims on their behalf had not been made.)  Later that month, he was sent a letter requesting that he fill out and return a VA Form 21-686c, "Declaration of Status of Dependents."  In a January 2003 administrative decision, the Veteran was denied dependency compensation for L.D.C., E.D.E., R.E.N.W., and M.D.W..  He was given another copy of the VA Form 21-686c and was told that, if he were to complete it and submit it by October 30, 2003, VA would continue processing his claim.  Otherwise, any submission of this form would be considered a new claim.  

The record reflects that the Veteran did not complete and submit a VA Form 21-686c within the allotted period.  Furthermore, he did not file a timely notice of disagreement with the January 2003 administrative decision, and he did not submit evidence that would be considered new and material to his dependency claim within the applicable period.  He does not contend that he submitted the form or that he otherwise submitted appropriate evidence to allow for the continued processing of his claim.

Rather, the Veteran contends on his September 2009 VA Form 9 substantive appeal that he never received the VA Form 21-686c.  He reports that he would have completed and returned the form if he had received it, because his benefits are his livelihood.  He also contends that he was enrolled in VA's Vocational Rehabilitation program and had submitted all of the needed information to it.  He also noted that it was possible that he had moved during the period in question, as his wife was in the military, and had not received the October 2002 and January 2003 letters.  These arguments are reiterated by the Veteran's accredited representative in a May 2015 VA Form 646, "Statement of Accredited Representation in Appealed Case."  The representative also noted that the Veteran had "submitted sufficient information for the RO to add his wife and children, [E.D.E., R.E.N.W., and M.D.W.] to his award, when he submitted the copy of his wife's marriage license and his children's birth certificates to the RO in October 2002."  

First, concerning the Veteran's reported non-receipt of the October 2002 or January 2003 letters, the Court has ruled that there is a rebuttable 'presumption of administrative regularity' under which it is presumed that government officials have properly discharged their official duties, including mailing notices.  See Clark v. Principi, 15 Vet. App. 61, 63 (2001).  The presumption of regularity with regard to the regular mailing of notice attaches if VA mails notice to the last address of record.  See Mindenhall v. Brown, 7 Vet. App. 271, 274(1994).

In cases where the presumption of administrative regularity does attach (where the written notice was mailed to the last address of record), the presumption will be rebutted by 'clear evidence' that both (1) the mailing was returned as undeliverable, and (2) there were other possible and plausible addresses that could have been used to contact him.  See Davis v. Principi, 17 Vet. App. 29 (2003).

The Board finds that the presumption of regularity has not been rebutted in the case at hand.  The Board notes that the record reflects that the October 2002 and January 2003 letters were sent to the Veteran's last known address.  This address, in Columbia, South Carolina, is the same address that the Veteran had listed on a Financial Status Report that he had submitted to VA in June 2002 and on a letter that he had submitted to VA in January 2003.  The Board further notes that the October 2002 and January 2003 letters were not returned as undeliverable.  The Board further finds that there were no other possible and plausible addresses that could have been used to contact the Veteran, as it was not until May 2003, four months following the issuance of the January 2003 letter, that he notified an employee in the Vocational Rehabilitation division in Columbia, South Carolina, that he would be moving to California in a month.  He provided his new address in August 2003.  In short, the presumption of regularity is not rebutted.  

The Board must therefore find that the January 2003 administrative decision became final, as the Veteran was provided proper notice of the RO's determination that additional evidence was needed in order to establish entitlement to additional compensation based on the dependency of L.D.C., E.D.E., R.E.N.W., and M.D.W., and he did not appeal this determination.  If the Veteran wishes to collaterally attack the final January 2003 decision, he would have to file a claim alleging clear and unmistakable error (CUE) in that decision.  No such claim has been made, and consideration of any such issue is outside the scope of the claim at hand.  

In light of the above, the Board finds that the date of claim for dependency benefits for E.D.E. is March 19, 2007.  

2.  Claims for L.D.C., R.E.N.W., M.D.W.

There are three potential dates of claim for the claims for L.D.C., R.E.N.W., and M.D.W.  The first of these is October 18, 2002, the second is December 21, 2006, and the third is March 19, 2007.  The Board's discussion, immediately above, of why the October 18, 2002, date of claim is not applicable to E.D.E. also applies for the claims of L.D.C., R.E.N.W., and M.D.W.

The Board finds, however, that unlike with the E.D.E. claim, the claims involving L.D.C., R.E.N.W., and M.D.W. have a potential date of claim of December 21, 2006.  On that date, the Veteran submitted a copy of his and L.D.C.'s marriage license and copies of R.E.N.W. and M.D.W.'s birth certificates.  No birth certificate for E.D.E. was submitted on that date.  The Board interprets these submissions to be claims for dependency benefits on behalf of L.D.C., R.E.N.W., and M.D.W. 

Because December 21, 2006, is earlier than March 19, 2007, the Board finds that the date of claim for dependency benefits for L.D.C., E.D.E., R.E.N.W., and M.D.W. is December 21, 2006.  

3.  Claim for A.J.C.

The Board finds that the date of claim for dependency benefits for A.J.C. is December 21, 2006, as this is the date on which the Veteran submitted her birth certificate to VA.  This submission reflects the Veteran's intention to seek dependency benefits for A.J.C. and is earlier than the March 19, 2007, date on which he submitted the VA Form 21-686c.  It does not fall within one year of A.J.C.'s birth, and therefore it is the date of claim.  See 38 C.F.R. § 3.401(b)(1).

4.  Claim for A.A.C.

The Board finds that the date of claim for A.A.C.'s benefits is the date of his birth, July [redacted], 2007, as the Veteran submitted the claim for dependency benefits for A.A.C. in August 2007, within one year of A.A.C.'s birth.  See 38 C.F.R. § 3.401(b)(1).

B.  Date Dependency Arises

In general, VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1) (2014).

Evidence of relationship of a stepchild will consist of proof of birth as outlined in 38 C.F.R. § 3.209, evidence of the marriage of the veteran to the natural parent of the child, and evidence that the child is a member of the veteran's household or was a member of the veteran's household at the date of the veteran's death.  38 C.F.R. § 3.210(d) (2014).   In relevant part under 38 C.F.R. § 3.209(a), a copy or abstract of the public record of birth, if established more than 4 years after the birth, will be accepted as proof of age or relationship, if it is not inconsistent with material of record with the Department of Veterans Affairs, or if it shows on its face that it is based upon evidence which would be acceptable under this section.

The dependency of L.D.C. arose in this case with her September [redacted], 2002, marriage to the Veteran.  

E.D.E., R.E.N.W., and M.D.W. are the Veteran's stepchildren and the children of L.D.C., and their dependency also arose with L.D.C.'s September [redacted], 2002, marriage to the Veteran.  The Board notes that the Veteran's vocational rehabilitation records establish that E.D.E., R.E.N.W., and M.D.W. were members of his household.  Specifically, an August 2002 counseling record/counseling narrative notes that the Veteran was accompanied to his session by his five-year-old twins (R.E.N.W. and M.D.W. are twins) and that the Veteran "is playing 'single Mom' while his wife is stationed with the US Army in Bosnia."  In a January 2003 letter, the Veteran reported that "my wife has told me that she could possibly be deployed again at any time, which would leave me with three children to care for alone."  A February 2004 counseling record- narrative report notes that the Veteran's 12-year-old daughter (for whom he was already receiving benefits) lives in Texas, and additional evidence of record reflects that the Veteran's daughter has lived with her mother and not with the Veteran.  The Board finds it reasonable to conclude that the third child he would be caring for was E.D.E., and not his daughter.  The Board therefore finds that the evidence establishes that E.D.E., R.E.N.W., and M.D.W. were members of the Veteran's household for purposes of establishing their dependency.  The Board further notes that the Social Security numbers of L.D.C., E.D.E., R.E.N.W., and M.D.W. were all submitted by the Veteran in October 2002.

A.J.C. and A.A.C. are the Veteran's children by birth.  A.J.C.'s dependency arose with her birth on September [redacted], 2003, and A.A.C.'s dependency arose with his birth on July [redacted], 2007.  

C.  Effective Date of the Qualifying Disability Rating (Provided Evidence of Dependency is Received Within a Year of Notification of Such Rating Action)

In the case at hand, the Veteran reached the 30 percent threshold for service-connected disabilities on March 29, 2002.  He was awarded a Chapter 31 Vocational Rehabilitation subsistence allowance effective August 21, 2002.  However, evidence of dependency was not received within one year of either of these actions.  

D.  Date of Commencement of the Service Member's Award

The Veteran's award of service connection at a 30 percent rate was assigned in a May 2002 rating decision and was effective March 29, 2002.  The date that payments were to commence was April 1, 2002.  

E.  Conclusion

Given the above, the Board finds that the effective date for the award of additional compensation paid for L.D.C., R.E.N.W., and M.D.W. should be December 21, 2006, which is the date of their dependency claims.  This date satisfies the regulations of 38 C.F.R. § 3.401(b) governing the assignment of effective dates in dependency cases, as it is later than the date entitlement arose (September [redacted], 2002), the effective date of the qualifying disability rating (March 29, 2002), and date of the commencement of the Veteran's award (April 1, 2002).
The Board also finds that the effective date for the award of additional compensation paid for A.J.C. should be December 21, 2006, which is the date of her dependency claim.  This date satisfies the regulations of 38 C.F.R. § 3.401(b) governing the assignment of effective dates in dependency cases, as it is later than the date entitlement arose (September [redacted], 2003), the effective date of the qualifying disability rating (March 29, 2002), and date of the commencement of the Veteran's award (April 1, 2002).

The Board finds that the effective date for the award of additional compensation paid for E.D.E. should be March 19, 2007, which is the date of her dependency claim.  This date satisfies the regulations of 38 C.F.R. § 3.401(b) governing the assignment of effective dates in dependency cases, as it is later than the date entitlement arose (September [redacted], 2002), the effective date of the qualifying disability rating (March 29, 2002), and date of the commencement of the Veteran's award (April 1, 2002).

Finally, the Board also finds that the effective date for the award of additional compensation paid for A.A.C. should be July [redacted], 2007, which, as the date of his birth, is the date dependency arose and the date of his claim.  This date satisfies the regulations of 38 C.F.R. § 3.401(b) governing the assignment of effective dates in dependency cases, as it is later than the effective date of the qualifying disability rating (March 29, 2002) and date of the commencement of the Veteran's award (April 1, 2002).

The Board has considered whether even earlier effective dates are warranted.  However, as discussed above, it finds that such are precluded by law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

An effective date of December 21, 2006, but no earlier, for award of additional compensation paid for L.D.C., R.E.N.W., M.D.W., and A.J.C. is granted.

An effective date of March 19, 2007, but no earlier, for award of additional compensation paid for E.D.E. is granted.

An effective date of July [redacted], 2007, but no earlier, for award of additional compensation paid for A.A.C. is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


